Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-10531 Nicholas Family of Funds, Inc. (Exact name of registrant as specified in charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and address of agent for service) Registrant's telephone number, including area code: 414-272-4650 Date of fiscal year end: 12/31/2006 Date of reporting period: 09/30/2006 Item 1. Schedule of Investments. SCHEDULE OF INVESTMENTS (UNAUDUITED) Nicholas Liberty Fund AS OF: 09/30/06 VALUE Common Stocks ( 84.70 %) Consumer Discretionary - Media ( 11.99 %) 11,100 EchoStar Communications Corporation $ 363,414 1,531 Liberty Media Holding Corporation Capital Common - Series A (*) 127,945 11,428 Liberty Global, Inc. - Series C (*) 286,386 859 Liberty Global, Inc. - Series A (*) 22,110 14,628 Radio One, Inc. - Class A (*) 91,279 9,568 Salem Communications Corporation 108,214 999,348 Consumer Discretionary - Retail ( 10.74 %) 4,400 Bed Bath & Beyond Inc. (*) 168,344 4,600 Family Dollar Stores, Inc. 134,504 7,713 IAC/InterActiveCorp (*) 221,826 2,400 Kohl's Corporation (*) 155,808 10,558 Liberty Media Holding Corporation Interactive Common - Series A (*) 215,172 895,654 Consumer Discretionary - Services ( 1.48 %) 12,400 Coinmach Service Corp. - Class A 123,132 Energy ( 7.41 %) 5,800 Exploration Company of Delaware (The) (*) 55,506 12,100 Hiland Holdings GP, LP (*) 242,121 6,875 Hiland Partners, LP (*) 320,169 617,796 Financials - Insurance ( 10.68 %) 2,600 Assurant, Inc. 138,866 7,293 National Financial Partners Corporation 299,232 4,500 Nationwide Financial Services, Inc. 216,450 5,020 St. Paul Travelers Companies,Inc. 235,388 889,936 Health Care - Equipment ( 0.40 %) 3,000 DexCom, Inc. (*) 33,390 Health Care - Services ( 10.13 %) 7,600 Allion Healthcare, Inc. (*) 31,768 10,800 DaVita, Inc. (*) 624,996 9,200 Dialysis Corporation of America (*) 122,820 2,600 United Surgical Partners International, Inc. (*) 64,558 844,142 Industrials - Capital Goods ( 0.10 %) 1,000 Basin Water, Inc. (*) 8,190 Industrials - Commercial Services & Supplies (5.96 %) 2,700 ARAMARK Corporation 88,722 6,100 Cintas Corporation 249,063 2,600 Manpower Inc. 159,302 497,087 Information Technology - Hardware & Equipment ( 11.62 %) 8,300 ADC Telecommunications, Inc. (*) 124,500 2,300 CDW Corporation 141,864 7,100 FLIR Systems, Inc. (*) 192,836 2,900 Jabil Circuit, Inc. 82,853 2,000 ScanSource, Inc. (*) 60,660 8,076 TESSCO Technologies Incorporated (*) 237,919 9,100 Vishay Intertechnology, Inc. (*) 127,764 968,396 Information Technology - Software & Services ( 12.44 %) 4,000 Fiserv, Inc. (*) 188,360 4,795 Hewitt Associates, Inc. (*) 116,327 11,400 Keane, Inc. (*) 164,274 7,900 Microsoft Corporation 215,907 4,000 NAVTEQ Corporation (*) 104,440 10,300 Wright Express Corporation (*) 247,818 1,037,126 Telecommunication Services ( 1.75 %) 9,100 Asia Satellite Telecommunications Holdings Limited 145,873 TOTAL Common Stocks (COST: $ 5,639,143) 7,060,070 SHORT-TERM INVESTMENTS - 14.11% Commercial Paper ( 10.19 %) $250,000 Fiserv, Inc. 10/10/06, 5.32% 249,704 300,000 General Mills, Inc. 10/12/06, 5.31% 299,557 300,000 Morgan Stanley 10/03/06, 5.26% 299,956 849,217 Variable Rate Demand Note ( 3.92 %) 326,712 Wisconsin Corporate Central Credit Union 10/02/06, 4.99% 326,712 TOTAL Short-Term Investments (COST: $ 1,175,929) 1,175,929 TOTAL SECURITY HOLDINGS ( 98.81 %): 8,235,999 OTHER ASSETS, NET OF LIABILITIES( 1.19 %): 98,842 TOTAL NET ASSETS: $8,334,841 ( ) - % OF NET ASSETS (*) - NON-INCOME PRODUCING As of September 30, 2006, investment cost for federal tax purposes was $6,820,274 and the tax basis components of unrealized appreciation/depreciation were as follows: Unrealized appreciation $1,731,938 Unrealized depreciation (316,213) Net unrealized appreciation $1,415,725 For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas Family of Funds, Inc. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 11/09/2006 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 11/09/2006 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: 11/09/2006
